UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                              No. 00-50426


                 JESUS BOCANEGRA, Individually, ET AL.,

                                                              Plaintiffs,

                       EDDIE FLORES, Individually,

                                                     Plaintiff-Appellant,

                                 versus

                       CHEVRON USA, INCORPORATED,

                                                     Defendant-Appellee.


               Appeal from the United States District Court
                     for the Western District of Texas
                             (EP-99-CV-175-H)

                              May 14, 2001

Before POLITZ and BARKSDALE, Circuit Judges, and FALLON,1 District

Judge.

PER CURIAM:2

     Having considered the briefs, record, and arguments of counsel,

and essentially for the reasons stated by the district court in its

opinion, the award of summary judgment is

                                                            AFFIRMED.



     1
          District Judge of the Eastern District of Louisiana,
sitting by designation.
     2
          Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.